—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered March 18, 1997, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to consecutive terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
After sufficient inquiry and ample opportunity for defendant to be heard, the court properly exercised its discretion in denying defendant’s requests for substitution of assigned counsel, made shortly before and during the Huntley hearing, since defendant did not establish good cause for such substitution (see, People v Sides, 75 NY2d 822; People v Garcia, 250 AD2d 421, lv denied 92 NY2d 897). Other than defendant’s disagreement *124with his counsel’s sound advice to plead guilty, defendant’s complaints about his counsel consisted of conclusory allegations of inadequate communication (see, People v Square, 262 AD2d 154). Counsel’s comment to the court, outside the presence of the jury, concerning the absence of a valid defense, was not contrary to defendant’s interests given the context in which the comments were made (see, People v Rowe, 258 AD2d 378, lv denied, 93 NY2d 902). In sum, defendant’s groundless lack of confidence in, and hostility toward, his attorney, who went on to zealously defend him at trial without further complaint, did not require substitution (see, People v Medina, 44 NY2d 199, 208-209).
Consecutive sentences were properly imposed since defendant possessed the loaded pistol with the intent to use it unlawfully against another prior to actually shooting the victim (see, People v Salcedo, 92 NY2d 1019). Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.